DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,755,250 (hereinafter referred to as Patent ‘250). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in patent. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claim 1 of the present invention is functionally similar to claim 1 of the Patent ‘250 except that claim 1 of the present invention does not recite “first wireless data connection” and “second wireless data connection” as recited in claim 1 of the Patent ‘250. Further claim 1 of the present invention recites limitation “initiate a video call with an enhanced reality device” narrower than limitations “establish, with an enhanced reality device, a first wireless data connection; initiate a video call with the enhanced reality device using the first wireless data connection” as recited in claim 1 of the Patent ‘250; claim 1 of the present invention recites “wherein initiating the video call with the enhanced reality device causes the enhanced reality device to display a user of the computing platform in a portion of a teller assistance experience interface, wherein the teller assistance experience interface comprises an augmented reality interface that is displayed on one or more transparent elements of the enhanced reality device and is overlaid, within the one or more transparent elements of the enhanced reality device, on an automated teller machine visible through the one or more transparent elements of the enhanced reality device” instead of limitation “wherein initiating the video call with the enhanced reality device causes the enhanced reality device to display a user of the computing platform in a portion of a teller assistance experience interface, wherein the teller assistance experience interface comprises an augmented reality interface that is displayed on one or more transparent elements of the enhanced reality device and is overlaid, within the one or more transparent elements of the enhanced reality device, on an automated teller machine visible through the one or more transparent elements of the enhanced reality device” as recited in claim 1 of the Patent ‘250; claim 1 of the present invention recites “and wherein initiating the video call with the enhanced reality .
Claim 2, rejected against claim 2 of Patent ‘250.
Claim 3, rejected against claim 3 of Patent ‘250.
Claim 4, rejected against claim 4 of Patent ‘250.
Claim 5, rejected against claim 5 of Patent ‘250.
Claim 6, rejected against claim 6 of Patent ‘250.
Claim 7, rejected against claim 7 of Patent ‘250.
Claim 8, rejected against claim 8 of Patent ‘250.
Claim 9, rejected against claim 9 of Patent ‘250.
Claim 10, rejected against claim 19 of Patent ‘250.
Claim 11, of the present invention is functionally similar to claim 10 of the Patent ‘250 except that claim 11 of the present invention does not recite “first wireless data connection” and “second wireless data connection” as recited in claim 10 of the Patent ‘250. Further claim 11 of the present invention recites limitation “initiating a video call with an enhanced reality device” narrower than limitations “establishing, with an enhanced reality device, a first wireless data connection; initiating a video call with the enhanced reality device using the first wireless data connection” as recited in claim 10 of the Patent ‘250; claim 11 of the present invention recites “wherein initiating the video call with the enhanced reality device causes the enhanced reality device to display a user of the computing platform in a portion of a teller assistance experience interface, wherein the teller assistance experience interface comprises an augmented reality interface that is displayed on one or more transparent elements of the enhanced reality 
Claim 12, rejected against claim 11 of Patent ‘250.
Claim 13, rejected against claim 12 of Patent ‘250.
Claim 14, rejected against claim 13 of Patent ‘250.
Claim 15, rejected against claim 14 of Patent ‘250.
Claim 16, rejected against claim 15 of Patent ‘250.
Claim 17, rejected against claim 16 of Patent ‘250.
Claim 18, rejected against claim 17 of Patent ‘250.
Claim 19, of the present invention is functionally similar to claim 18 of the Patent ‘250 except that claim 19 of the present invention does not recite “first wireless data connection” and “second wireless data connection” as recited in claim 18 of the Patent 
Claim 20, rejected against claim 19 of Patent ‘250 modified by functionalities of claim 2 of Patent ‘250.
Allowable Subject Matter
Claims 1-20 are objected as they are rejected under Double Patenting as indicated above.
Claims 1-20 are allowable over prior art similar to claims in parent application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/Primary Examiner, Art Unit 2653